Citation Nr: 1413087	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-41 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for PTSD from December 24, 2004, to February 10, 2011.       

2.  Entitlement to an initial rating in excess of 70 percent for PTSD from February 10, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1994.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent disability rating, effective December 23, 2004.  

The matter has a complex procedural history.  In certifying the appeal to the Board, the RO has characterized the appeal as originating from a March 2008 claim for a rating in excess of 30 percent for PTSD.   However, review of the evidence reflects that the earliest nonfinal rating decision is the March 2005 decision which assigned an initial rating of 30 percent for PTSD.

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Although the Veteran did not file a formal notice of disagreement with the rating assigned by the March 2005 decision, there is a VA treatment record dated November 21, 2005, in which the Veteran discussed the severity of his PTSD and requested medication to control his symptoms.  The November 2005 treatment record is new and material evidence as to the severity of the Veteran's PTSD symptoms.  

An April 2006 rating decision awarded a 50 percent disability evaluation for PTSD; however, the Veteran filed a timely notice of disagreement in November 2006, which was apparently overlooked by the RO.  A statement of the case was issued in August 2009, and the Veteran perfected an appeal in October 2009.  Accordingly, the claim has been pending since the March 2005 rating decision granting service connection for PTSD and assigning a 30 percent rating.  The issues on appeal have been recharacterized to comport with the evidence of record.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

During the appeal, the RO awarded an increased evaluation for the service-connected PTSD from 30 percent to 50 percent, effective April 17, 2006, and from 50 percent to 70 percent, effective February 10, 2011.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on November 18, 2010.  The hearing transcript is of record.

The matter was remanded in November 2011 for additional development, which has been completed.  

An appeal for entitlement to service connection for a lumbar spine disability was granted by an August 2012 rating decision.  Thus, the Board no longer has jurisdiction over that issue.  


FINDINGS OF FACT

1.  From December 23, 2004 to February 10, 2011, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas.

2.  Since February 10, 2011, total occupational and social impairment is not shown.   


CONCLUSIONS OF LAW

1.  From December 23, 2004, the criteria for a disability rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  Since February 10, 2011, the criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
VA's Duty to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's VA medical treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted in January 2005, June 2006, August 2008 and November 2011.  The findings are based upon review of the evidence and diagnostic interviews of the Veteran.  The reports adequately describe the severity of the Veteran's PTSD symptoms.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the veteran's medical history, so that a rating may accurately reflect the veteran's entire clinical picture.  38 C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  


A 50 percent evaluation for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A higher GAF score reflects less impairment.

A GAF of 31 to 40 is indicative of some reality impairment in testing or communication; or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Entitlement to a Higher Rating Prior to February 10, 2011

From December 23, 2004, a 30 percent disability evaluation is currently in effect; a 50 percent disability evaluation is in effect from April 17, 2006, to February 10, 2011.  However, the Veteran's symptoms have remained essentially unchanged from December 23, 2004 to February 10, 2011.  They are characterized primarily by excessive irritability, verbal outbursts, and a constant urge to isolate himself from other people.  He also exhibits chronic sleep impairment with nightmares, paranoia, hypervigilance, and significant difficulty in maintaining effective social relationships, even with his closest family members.  

Both the Veteran and his wife stated that the Veteran has a great deal of difficulty controlling his emotions, and is prone to excessive mood swings.  He has verbal outbursts when even slightly challenged.  The relationship between the Veteran and his wife is generally strained.  In November 2006, the Veteran sought VA psychiatric treatment, and requested medication to control what he described as a "roller coaster" of emotions.  His thinking was described by the psychiatrist as "nihilistic."  

The Veteran and his wife have also testified as to the Veteran's constant urge to isolate himself from even his closest family members.  In a March 2008 statement, the Veteran's wife stated that she feared that if it were not for her direct intervention, the Veteran would never get out of bed or leave the house.  In clinical notes, VA examinations, and during his hearing testimony, the Veteran indicated that he has essentially no friends, avoids contact with others to the greatest extent possible while at work, and shuts himself off from everyone, including his wife, during his many stressful periods.  The Veteran describes himself as wanting to live "like a hermit."    

The Veteran displays extreme hypervigilance; he is constantly checking the security of his home, and during VA mental health sessions and examinations he insists on facing the door, which must remain open at all times.  His relationship with his wife is negatively impacted by his labile moods, periods of irritability and need to isolate himself.  The Veteran's wife indicated in March 2008 that the Veteran has frequent exacerbations of his symptoms which are triggered by exposure to anything related to the military.  Both the Veteran and his wife have stated that the Veteran's sleep habits are poor and that he has frequent disturbing nightmares.

The Veteran has two children from prior marriages, but does not have a close relationship with them because of his "standoffishness."   He is not close with any of his immediate family members, including his parents and sister.  He does not have friends or social acquaintances.

VA examinations reflect that the Veteran has been gainfully employed on a full-time basis as a restaurant manager since the award of service connection.  During his examinations, he has stated that the long hours required of him help him to focus on something other than his symptoms; however, he prefers to isolate himself in his office and minimize his interaction with others to the greatest extent possible.  Noise and movement exacerbated his hypervigilance.  When he does have to interact with staff and customers, his irritability is often triggered, resulting in verbal confrontations and threats of violence by angry customers.  Other staff at the restaurant know to avoid contact with him.  

Notably, the VA examination reports dated June 2006 and August 2008 indicate that the Veteran's PTSD meets the criteria for a 70 percent disability rating, as he has occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  

The June 2006 examiner assigned a GAF score of 35, indicative of "major impairment in several areas" which had gotten progressively worse over the past few years.  The Veteran's judgment was impaired by his hypervigilance, intrusive memories, and hyperstartle response; he was likely to react to situations by thinking of his own safety rather than any other factor.  His thought processes were impaired by intrusive memories and feelings, which impacted his ability to think clearly and reason about his current state.  Family relationships were impaired by his need to isolate and keep others at a safe emotional distance.  His ability to work was impaired because he found the noise, movement, and physical closeness of others very stressful.  His mood was characterized by depression, a need to isolate, and little hope for improvement of his symptoms.  He questioned the purpose of his life.  

During the August 2008 VA examination, the Veteran's symptoms had progressed; he was drinking to excess and taking prescription narcotics, stating that they helped "slow things down."  He also reported auditory and visual hallucinations, particularly at night.  He obsessively collected newspaper clippings of the war effort in Iraq.  He had to be prompted to shower and get cleaned up on days when he did not work.  He had had three different restaurant jobs since his last examination in June 2006.  He also had debt from impulsive spending.  He had one at least one occasion forced his children out of bed at 3:30 in the morning to discipline them for an earlier infraction.  A GAF score of 45, indicative of major impairment in most areas, was assigned.

The Veteran also underwent a VA examination in January 2005; however, the purpose of the examination was to determine entitlement to service connection; it does not describe the Veteran's symptoms with great detail.  However, a GAF score of 50 was assigned, and there is no indication in the report that the Veteran's symptoms were less severe than those described in later VA clinical notes and examination reports.  

The totality of the evidence reflects that from December 23, 2004 to February 10, 2011, the Veteran's mental health symptoms impaired his ability to function appropriately and effectively, and most closely approximate a 70 percent disability rating.  His irritability, mood swings, hypervigilance and need to isolate result in deficiencies in most areas, including judgment, thinking, family relationships and mood.  The Veteran is gainfully employed as a restaurant manager; however, he is unable to engage in many of the regular duties of such a position, since the noise and movement of a busy restaurant trigger a need to isolate himself in his office.  His employees are aware that they are not to be in close contact with him; interactions with disgruntled customers often devolve into verbal confrontations.  The Veteran has indicated that he is often tardy, and that he is sometimes "just waiting to be fired."  His work deficiencies most closely approximate the criteria for a 70 percent disability evaluation.

A schedular 100 percent rating is not warranted, as he has been gainfully employed since the award of service connection on December 23, 2004, and has not displayed symptoms on par with the significant break with reality described in the criteria for a 100 percent rating.

Entitlement to a Higher Initial Rating From February 10, 2011

During the February 10, 2011 VA examination, the Veteran's symptoms had not improved, and included increased frequency of suicidal thoughts with no particular plan.  The examiner found that the Veteran's symptoms were on par with the criteria for a 70 percent disability evaluation.  A GAF score of 50, indicative of serious symptoms, was assigned.  

The agency of original jurisdiction awarded a rating of 70 percent, effective February 10, 2011, the date of the VA examination.  The Board agrees that the Veteran's symptoms from February 10, 2011, most closely approximate the criteria for a 70 percent rating, based on the occupational and social impairment with deficiencies in most areas, including work.  However, the criteria for a total schedular rating are not met.  There is no indication that the Veteran is no longer able to maintain gainful employment, nor is there indication that he experiences the gross distortion of reality described in the criteria for a 100 percent rating.  Thus, an initial rating in excess of 70 percent from February 10, 2011, is not warranted. 

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's PTSD includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's PTSD, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran has not asserted that he is unemployable solely due to PTSD.  There are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

TDIU was denied in December 2008; the Veteran has not asserted that he is unemployable due to his service-connected PTSD since then; thus, the Rice holding is inapplicable.  Consideration of a TDIU is not warranted.  





ORDER

From December 23, 2004 to February 10, 2011, an initial rating of 70 percent for PTSD is granted.

Since February 10, 2011, an initial rating in excess of 70 percent for PTSD is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


